              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL BEAM and DOROTHY
BEAM, in their own right and as Co-          NO. 3:15-cv-01126
Administrators of the Estate of C.B.,
      Plaintiffs,                            (JUDGE CAPUTO)

             v.
WESTERN WAYNE SCHOOL
DISTRICT
      Defendant.

                                        ORDER
      NOW, this 13th day of December, 2018, IT IS HEREBY ORDERED that:
      (1)   The Motion for Summary Judgment (Doc. 50) filed by Defendant
            Western Wayne School District is DENIED.
      (2)   This Matter is placed on the April 2019 Trial List.



                                             /s/ A. Richard Caputo
                                                A. Richard Caputo
                                                United States District Judge
